DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 and 11/12/2021 were filed after the mailing date of the Non-Final rejection on 09/16/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
In response to the amendment received on 10/08/2021:
Claims 1 and 3 are currently examined.  
Claim 2 is cancelled.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference to claim 1 is Nakade et al. (JP-2016003289-A)(with reference to the machine translation, “Nakade” hereinafter) teaching a sealing material containing spherical inorganic particles… the spherical inorganic particles have an average particle diameter of 5 to 100 µm and an average particle diameter of the spherical inorganic particles A… spherical inorganic particles B having an average particle diameter of 25% or less are contained…wherein the volume ratio (spherical inorganic particles A/spherical inorganic particles B) is 10/90 to 85/15 (see Nakade at [0008]).  Nakade also teaches examples of the spherical inorganic particles include… wherein silica particles (also known as silicon dioxide) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735